Citation Nr: 1117176	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for left ear high frequency hearing loss.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2011, the Veteran testified at a travel Board hearing at the RO.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board decides this claim.  

The Veteran's last VA examination to evaluate his hearing loss disability was in December 2007.  The Veteran indicated that his hearing has worsened since the December 2007 VA examination.  The veteran is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, a new VA examination is warranted.  

The VA examiner should assess the current severity of the Veteran's left ear hearing loss and should comment on the functional effects caused by the Veteran's hearing disability, as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to evaluate left ear high frequency hearing loss.  The claims file should be provided for the examiner's review in conjunction with the examination.  

2.  The examiner should evaluate the current level of severity of the Veteran's left ear hearing loss.  The examiner should also describe the functional effects caused by the Veteran's hearing disability.

3.  Thereafter, the RO should readjudicate the claim on appeal based on all of the evidence of record.  If the disposition of the claim remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford them an applicable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



